909 F.2d 1482
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William P. BESSER, Plaintiff-Appellant,v.Gerald McKINLEY, Charles E. Vanbibber, Carole J. Shiplevy,Supt., George W. Wilson, Victor N. Kassicieh, Dr.,Defendants-Appellees.
No. 89-3960.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1990.

1
Before KEITH and KRUPANSKY, Circuit Judges, and LEON JORDAN, District Judge.*

ORDER

2
William P. Besser, an Ohio state prisoner, appeals pro se from the district court's grant of summary judgment to defendants in this civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Besser sued several employees of the Ohio Department of Corrections for monetary damages.  His complaint alleged that he had a history of back problems, and that he had been medically restricted to bottom bunks at other institutions, but that while housed at the Hocking Correctional Institution, he had been found medically fit to occupy a top bunk.  He alleged that he was eventually transferred to a top bunk in retaliation for complaints about the temperature in the cell block, and that upon his repeated refusal to move to a top bunk, he had been found guilty of disobeying direct orders.  He also alleged generally that the buildings at the Hocking Correctional Institution were dangerous and unsanitary.  The district court granted defendants' motion for summary judgment, finding nothing in the record to support a finding of eighth amendment violations.


4
Upon consideration, we conclude that defendants were entitled to judgment as a matter of law, as there was no genuine issue of material fact.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).  Accordingly, the district court's judgment is affirmed for the reasons stated in the district court's opinion dated September 26, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Leon Jordan, U.S. District Judge for the Eastern District of Tennessee, sitting by designation